Case 1:17-cv-00029-GJQ-SJB ECF No. 1524, PageID.37433 Filed 11/25/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                               __________________________


 RACHAEL DENHOLLANDER, et al.,

                Plaintiffs,                                         HON. GORDON J. QUIST

 v.                                                                Lead Case No. 1:17-CV-29

 MICHIGAN STATE UNIVERSITY, et al.,

             Defendants.
 ______________________________/

                                             ORDER

        The Court has reviewed the Amended Joint Status Report. The parties agree that the claims

 against the MSU Defendants have been dismissed and that the motions related to the MSU

 Defendants are moot. The claims against the non-MSU Defendants are stayed pursuant to the

 orders of the bankruptcy court order. (ECF Nos. 1109 and 1111.) Accordingly,

        IT IS HEREBY ORDERED that the MSU Defendants’ motion to dismiss (ECF No.

 1193); the MSU Defendants’ motion to strike (ECF No. 1258); Plaintiffs’ motions to amend (ECF

 Nos. 1221, 1226, 1244, 1246, and 1262); and Plaintiffs’ motion to supplement (ECF No. 1419)

 are DISMISSED AS MOOT.

        IT IS FURTHER ORDERED that the Clerk’s Office shall close Member Case 18-CV-

 1042 pursuant to the May 18, 2020, Notice of Voluntary Dismissal with Prejudice.

        IT IS FURTHER ORDERED that in the interest of the effective administration of the

 Court’s business, without prejudice to any party to these actions, the Lead Case 1:17-CV-29 and

 the pending Member Cases are hereby ADMINISTRATIVELY CLOSED. This closing is for

 administrative purposes only and does not constitute any decision on the merits. The parties shall

 notify the Court and move to reopen the cases when the bankruptcy proceedings are terminated,
Case 1:17-cv-00029-GJQ-SJB ECF No. 1524, PageID.37434 Filed 11/25/20 Page 2 of 2


 the stay orders are lifted, or any other reason that would allow this Court to resume these

 proceedings.


 Dated: November 25, 2020                                /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             2
